The Southern Mining  Reduction Company, Inc., clearly breached its contract with appellee Craig; and upon such breach, appellee Craig had the right (1) to rescind the contract under 6 thereof, or (2) to affirm the contract and sue for relief thereunder. It is my understanding that Craig pursued the latter course in this case. The chancery court, in rendering the decree herein, gave Craig relief on this theory. The decree of the chancery court — when viewed in this light — is not against the preponderance of the evidence; and should be affirmed.